RESOLUCIÓN
Muestren causa los demandados por la cual, a tenor con lo dispuesto en el Art. 667 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3464, y la Regla 16(g) del Regla-mento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, no de-beríamos entender que las partes han sido debidamente emplazadas. Luego de lo cual expediríamos el auto inhibi-torio y dictaríamos una orden para dejar sin efecto el seña-lamiento de la vista en su fondo de 25 de noviembre, rese-ñalándola para el próximo lunes 23 de noviembre y ordenando al foro de instancia resolver el caso no más tarde del martes 24 de noviembre. El escrito para mostrar causa deberá ser presentado ante este Tribunal el viernes 20 de noviembre no más tarde de las doce (Í2) del medio día.

Notifíquese vía fax y por teléfono.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri *111hace constar su preocupación de que debido al curso proce-sal que ha tomado este caso, todo ello fuera del control de los demandantes, los derechos de éstos se puedan ver afec-tados dado el corto lapso de tiempo con que se cuenta antes de la celebración del plebiscito. Entiende que esta preocu-pación podría ser salvada si, una vez resuelto el caso en el tribunal de instancia, la parte que no esté conforme con dicha determinación recurre al Tribunal de Circuito de Apelaciones y solicita de éste los remedios que entienda apropiados, o de estimarlo pertinente y a tenor con lo dis-puesto en el Art. 3.002(g) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. see. 22i(g), solicita la certificación del caso a este Tribunal, de forma tal que el foro con autoridad para determinar de forma final la constitucionalidad de los estatutos y de los derechos constitucionales de los demandantes al amparo de la Constitución del Estado Libre Asociado de Puerto Rico, pueda así hacerlo con la premura que el caso amerita. El Juez Asociado Señor Negrón García emitió un voto disi-dente, al cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo